 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD346, AFL-CIO, or any other labor organization, by discriminatorily laying offany of our employees, or discrimmatonly reducing the seniority of our em-ployees, or in any like or related manner discriminating in regard to their hireor tenure of employment or any terms or conditions of their employmentWE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their rights to self-organization,to form or joinlabor organizations,to assist the above-named or any other labor organization,to bargain collectively through representatives of'their own choosing,or to en-gage in concerted activities for the purpose of collecitve bargaining or othermutual aid of protection,or to refrain from any or all such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the ActWE WILL rescind our discriminatory seniority policy which we have main-tamed since July 5,1957, and will restore all strikers who sought reinstatementto the seniority they would have enjoyed absent such discriminatory policyWE WILL offer to the following named employees immediate and full rein-statement,on the basis of their restored seniority, to their former or sub-stantially equivalent positionswithout prejudice to their seniority or otherrights and privilegesHazel E RameyGrace WalkerSarah ColbornEdna DerwacterHelen HowardMae McHenryAda RobinettGrace HardinDelcie M LewisDella ChurchillBessieCrostonWE WILL make whole the above-named and all other discriminatees whoseseasonal hiring was delayed, or whose seasonal layoffs were accelerated, or whosufferedlossof employment because of our discriminatory seniority policy, forany loss of wages incurred as a result of the application of this seniority policyBALLAS EGG PRODUCTS, INC,Employer-Dated -------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other materialCelanese Corporation of AmericaandTextileWorkers Unionof America,AFL-CIO.Case No 9-CA-1525 November 25,1959DECISION AND ORDEROn June 16, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged incertain unfair labor practices and recommending that itcease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached heretoThere-after, the Respondent filed exceptions to the Intermediate Report anda supporting briefPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings arehereby affirmedThe Board has considered the entirerecord in these cases, including the Intermediate Report,the excep-125 NLRB No 43 CELANESE CORPORATION OF AMERICA353tions and briefs, andhereby adopts the findings,conclusions,and rec-ommendationsof the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Celanese Cor-poration of America, Gallipolis Ferry,West Virginia, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, AFL-CIO, as the exclusive representative of all the Re-spondent's employees in the appropriate unit hereinafter set forth.(b) Interfering in any manner with the efforts of Textile WorkersUnion of America, AFL-CIO, to bargain collectively on behalf ofthe employees in the said appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described herein, with respect to wages,rates of pay, hours of employment, or other terms or conditions ofemployment, and, if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is : All produc-tion and maintenance employees, including utility employees, em-ployed at the Gallipolis Ferry, West Virginia, plant, excluding alloffice clerical employees, plant clerical employees, janitors, and allguards, professional employees, and supervisors as defined in the Act.(b)Post at its plant in Gallipolis Ferry, West Virginia, copies ofthe notice attached to the Intermediate Report marked "AppendixA." 1 Copies of said notice, to be furnished by the Regional Directorfor the Ninth Region, shall, after having been duly signed by anauthorized representative of the Respondent, be posted by the Re-spondent immediately upon the receipt thereof and maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Ninth Region in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.i This notice shall be amendedby substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforcedby a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Textile Workers Union of America, AFL-CIO, herein calledtheUnion, the General Counsel of the National Labor Relations Board, by theRegional Director for the Ninth Region(Cincinnati,Ohio),issued his complaint,dated October 9, 1958, against Celanese Corporation of America, herein called theRespondent.With respect to the unfair labor practices, the complaint alleges, insubstance, that: (1) At all material times the Union has been certified by the Boardas the exclusive collective-bargaining representative of Respondent's employees inan appropriate production and maintenance unit at its plant in Gallipolis Ferry, WestVirginia; (2) on or about August 8, 1958, the Union requested the Respondent tobargain with it concerning rates of pay, wages, hours of employment, and otherterms and conditions of employment of the employees in said unit; (3) since on orabout August 18, 1958, Respondent has refused to bargain with the Union as suchcertified exclusive collective-bargaining representative of the employees in said unit;and (4) by the foregoing conduct Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, 61 Stat. 136, herein called the Act.In its duly filed answer, Respondent admits the jurisdictional allegations, that theUnion is a labor organization and that it refused to bargain upon the Union's request;itdenies that the Union has ever been the exclusive collective-bargaining representa-tive of the employees in the appropriate unit, or that Respondent was under anyobligation to bargain with the Union, or that Respondent engaged in any conductviolative of the Act.As an affirmative defense, the answer avers that: (1) Theelection on which the certification was based was invalid because the conduct of theUnion prevented the election from reflecting the employees' real choice; (2) saidconduct was duly brought to the Board's attention in objections which were overruledby the Board without a hearing and the Union certified; and (3) under these circum-stances, the certification of the Union is defective and void.Thereafter, the General Counsel filed a motion for judgment on the pleadings.On December 2, 1958, Trial Examiner Albert P. Wheatley granted the motion, find-ing that Respondent's refusal to bargain with the Union violated the Act and recom-mending the usual bargaining order based on such findings.On January 9, 1959,the Respondent filed exceptions to the Trial Examiner's judgment on the pleadings.Thereafter, on March 25, 1959, the Board issued an order, in which it vacated thejudgment on the pleadings and the recommendations of Trial Examiner Wheatley,ordered that a hearing be held before a Trial Examiner "for the purpose of takingtestimony with respect to the issues presented by the pleadings, including Respond-ent's objection to conduct affecting the results of the election which the RegionalDirector overruled in the representation proceeding, to which ruling Respondent hadexcepted," and further ordered that "the Trial Examiner shall prepare and serve uponthe parties an Intermediate Report containing findings of fact, conclusions of lawand recommendations based upon the evidence received pursuant to the provisions ofthis order."Pursuant to due notice, a hearing was held before me on May 13-14, 1959, atCincinnati, Ohio.All parties were represented at the hearing and were afforded fullopportunity to be heard, to examine and cross examine witnesses, to introduce rele-vant evidence, to present oral argument at the close of the hearing, and thereafterto file briefs as well as proposed findings of fact and conclusions of law.Therefore,the Respondent filed a brief, which I have fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, owns and operates a number of plantsin various States, including a plant located at Gallipolis Ferry, West Virginia, theonly plant involved in this proceeding, where it is engaged in the manufacture oforganic chemicals.During the 12-month period preceding the issuance of the com-plaint,which is a representative period, Respondent has shipped from its plant atGallipolis Ferry,West Virginia, directly to points located outside the State of WestVirginia, goods of a valuein excessof $1,000,000.Upon the above admitted facts, I find, as Respondent concedes in its answer, thatRespondent is engaged in commerce within the meaning of the Act. CELANESE CORPORATION OF AMERICAif. THELABOR ORGANIZATION INVOLVED355The complaint alleges, the answer admits, and I find that Textile Workers Unionof America,AFL-CIO,isa labor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction; theissuesThe employees at the plant involved have never been represented by a labororganization for collective-bargaining purposes.On January 31, 1958, the Unionfiled a petition for an election, which was held on March 12, 1958.During theperiod from February 14 through March 8, 1958, Respondent mailed to each em-ployee in the agreed unit a series of letters, signed by the plant manager, in whichRespondent pointed out the number and nature of benefits available to the employeesunder Respondent's existing employment policy and urged the employees to voteagainst the Union in the pending election. In response to these letters, the Unionsent toeach employee two letters dated February 24 and March 10, 1958.The only issue in this case is whether the validity of the election, which resultedin the Board's certification of the Union as exclusive bargaining representative ofthe employeesin anagreed appropriateunit,was affected by the Union's letter ofMarch 10, 1958, because of the following statements therein:He [the manager of the plant involved] says that all of the fine fringe benefitsshow the company's interest in your concern.This could be something less thanthe truth, for the fact is that Celanese fringes, as well as other plant conditions,were won through collective bargaining, and in many instances over the initialopposition of the Company.Mr. Pearson [the plant manager] does not know much about this, since manyof the gains won by the Union for Celanese workers date back to a time whenhe was just a youngster.This was the identical basis for the Respondent's objection to the election, whichthe Regional Director overruled and to which ruling Respondent excepted.Theburden of sustaining this objection to the election rests upon the Respondent.1B. Contentions and analysisThe Respondent contends in its brief that the above statements invalidated theelection results because they were "false, misleading and erroneous" and there wasinsufficient time before the election for the Respondent to correct the misrepresenta-tions.Viewed in the light of Respondent's prior preelection letters, as it must be, theUnion's letter claims only thatsome,not all, unspecified benefits referred to inRespondent's preelection letters were obtained by collective bargaining.Thus,some of the benefits to which Respondent's letters referred were of such a naturethat the employees could not reasonably have believed that the Union was claimingcredit for them 2Nor would the employees be likely to infer from the Union'sletter that the Union was claiming credit for obtaining benefits which neither theUnion's letter nor the Respondent's letter had ever specifically described.Considering the Union's letter in the light of this reasonable interpretation, theRespondent has failed to prove that the Union's claim was false and erroneous. Forthe record shows, through contracts introduced in evidence by Respondent for itsother plants, that many types of fringe benefits mentioned in Respondent's pre-election letters, such as vacation benefits, holidays, holiday pay when worked, appli-cation of seniority in promotions, shift differentials, pay for jury duty and funeralleave, and providing protective and safety devices, were negotiated by Respondentwith this and other labor organizations.Thus, Edward R. Allan, who was theRespondent's vice president in charge of industrial relations when these contractswere negotiated, admitted that the fringe benefits contained in these contracts,which the parties stipulated were in effect on the date of the election, "were allmade as a result of collective bargaining" and "were the product of our negotia-tions."And indeed, the level of some of the fringe benefits so negotiated in thesecontracts are as high, or substantially as high, as those mentioned in Respondent's1N.L.R.B. v. Dallas City Packing Company,251 F. 2d 663 (C.A. 5).2 For example, a disciplinary procedure handled entirely by management,or improve-ments in the physical facilities of the plant. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreelection letters?In addition,Respondent's contracts with the Union for its otherplants contain additional fringe benefits not mentioned in the Respondent's pre-election letters,such as, for example,reporting pay and technological displacementallowances.4Moreover,even if Respondent's interpretations of the Union's letter was acceptedto the effect that the Union was claiming that all the fringe benefits were wonthrough collective bargaining,the Union's claim at most amounted to a half truth.It is the Board's policy not to police ordinary campaign representations for theirtruth or falsehood but to leave to the good sense of the employees the determinationof which are true or false.5Employees are aware that in a hotly contested election,as in political elections,parties frequently make pufing allegations during the heatof the preelection campaign.This is particularly true in the instant case wherethe employees involved were admittedly "above average in intelligence,ability andpotential.[and] were emotionally mature and capable of thinking and actingas responsible adults." 6Moreover, the Respondent put the employees on theirguard when it admonished them in one of its preelection letters "not to let rumors,misinformation and unfounded promises sway your judgment nor be misled bypropaganda calculated to make you fearful."Thus, the Board has repeatedly refusedto set aside elections on the ground that some campaign statements were not entirelytrue,7or on the basis of campaign misrepresentations comparable to that ascribed tothe Union.8It is true that the Board has set aside elections because of material misrepresenta-tions of fact, butonly where bothof the following factors were present: 9 (1) the em-ployees would tend to give particular weight to misrepresentations because they camefrom a party who had special knowledge of, or was in an authoritative position toknow, the true facts, and (2) no other party had sufficient opportunity to correct themisrepresentations before the election.Neither factor is present in the instant case,even assuming that the Union's letter contained material misrepresentations of fact.In view of the caliber of employees involved, it is not likely that they would havea For example, provisions for eight paid holidays, and pay at 2% times theregularrate when work is performed on said holidays, appear in Respondent's current contractswith the Union for the Belvedere and Newark, New Jersey, plants (Respondent's ExhibitsNos. 6 and 9), and in many of its current contracts with otherunions(Respondent'sExhibits Nos. 14, 15, 16, and 17) ; provisions for 3 days' funeral leave with pay appearinRespondent's current contract with the Union for its Newark, New Jersey, plant(Respondent's Exhibit No. 9), and in its current contract with the Operating Engineersfor the Newark plant (Respondent's Exhibit No. 16) ; provisions for awarding promotionson the basis of seniority appear in Respondent's contracts of 1946 and 1947 with theOilWorkers Union, including the requirement that vacancies be posted (Respondent'sExhibits Nos. 19 and 20), and in its current contracts with the Union for its Bridgewater,Virginia, and Rock Hill, South Carolina, plants, without a posting provision (Respond-ent's Exhibits Nos. 7 and 8) ; and provisions for paid vacations of 1 week after 1 year ofservice appear in Respondent's current contracts with the Union for six of its otherplants, and provisions for paid vacations of 3 weeks after 15 years of service appear initscurrent contracts with the Union for two of those plants (Respondent'sExhibitsNos. 5A-10).4Respondent's Exhibits Nos. 5A-10.8Herder's Incorporated,114 NLRB 751, 753.9 See Respondent's preelection letters, dated February 18 and 21, 1958.7Horder's Incorporated,supra;see alsoAvon Products, Inc.,116 NLRB 1729, 1731.8 See, e.g.,Barber Colman Company,116 NLRB 24, 26-27 (employer's untrue allega-tions that union had engaged in certain strikes) ;The De Vilbiss Company,115 NLRB'.1164, 1166-1167 (employer's misrepresentation of the amount of the union's dues, thecontracts and wages it had obtained at other plants, and its views on strikes) ;Allis-Chalmers Manufacturing Company,117 NLRB 744, 746-749 (union's alleged misrepre-sentationthat it had obtained certain benefits for employees outside thevoting groupwhich were thereafter accordedemployeesin the votinggroup) ; VersonManufacturingCo., 114 NLRB 1297 (employer'smisrepresentationof the contents of a contract betweenthe unionand another employer) ;Comfort Slipper Corporation,112 NLRB 183, 184-185(union's alleged misrepresentationof the numberof pledgecards it had obtained and thesize of theemployer's profits) ;Audubon Cabinet Company, Inc.,et al.,119 NLRB 349(union's alleged misrepresentation of the hours,wages, and working conditions at theemployers' other plants).0SeeKawneerCompany,119 NLRB 1460. CELANESE CORPORATION OF AMERICA357attached special weight to the Union's version of the facts, as against Respondent'sversion,sincethey necessarily knew that Respondent was a party to the negotiations.and the contracts in question.Although the Respondent did not have sufficient timebefore the election to reply to the Union's letter,1° the fact remains that its versionof the facts was adequately presented to the employees before the election.TheRespondent's preelection letters had been prepared with the assistance and approvalof Respondent's officials in the New York office who were familiar with Respondent'scollective-bargaining history. Implicit in these letters is the theme that the employeebenefits recited therein were voluntarily granted by Respondent alone, without thebenefit of collective bargaining.Employees of above average intelligence, as theseadmittedly were, could not help but understand this to be Respondent's claim.Thatthe Respondent's denial preceded the Union's claim is immaterial; for, the Respond-ent was not entitled to the last word as a matter of right.llMoreover, the Union'sletter itself points out Respondent's claim that Respondent alone should be givencredit for said benefits.Upon the basis of the entire record considered as a whole, I find that the recorddoes not support the Respondent's contention that the Union's letter of March 10affected the validity of the election which resulted in the Union's certification bythe Board.C. Concluding findingsI find, in accordance with the stipulation of the parties in the representation pro-ceeding, that all production and maintenance employees, including utility employees,.employed by Respondent at its Gallipolis Ferry, West Virginia, plant, excluding alloffice clerical employees, plant clerical employees, janitors, and all guards, pro-fessional employees, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.In the election conducted under the direction and supervision of the Board'sRegional Director on March 12, 1958, the Union was selected as bargaining repre-sentative by a majority of the employees in the aforestated appropriate unit.OnAugust 6, 1958, the union was accordingly certified by the Board as the exclusivebargaining representative of all the employees in the aforestated appropriate unit. Ifind that on, and at all times since, August 6, 1958, the Union has been, and is, theexclusive representative of the employees in the aforestated appropriate unit for thepurpose of collective bargaining with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment within the meaning of Section9(a) of theAct.The complaint alleges, the Respondent's answer admits, the record shows, and Ifind, that at all times since August 18, 1958, the Respondent has refused to bargainwith the Union, upon the latter's request, as such certified exclusive collective-bar-gaining representative of the employees in said appropriate unit.Accordingly, Ifind that Respondent's refusal to bargain with the Union constitutes a violation ofSection 8 (a) (5) and (1) of the Act. 12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.10The parties stipulated that the Union's letter was delivered to about 49 employeesinvolved in the election in the following manner : 20 were delivered by hand to em-ployees at their homes on the afternoon of March 10 ; the remainder, addressed to theemployees,were deposited in the mailbox located outside the Point Pleasant, WestVirginia, post office at about 6:30 p.m. on March 10, at which time the post office wasclosed.The record further shows that the plant manager first became aware of theUnion's letter shortly after the lunch period on March 11, that a substantial number ofemployees were no longer at the plant at that time, and that additional employees leftshortly thereafter.The election was held the following day, March 12, with the pollsopen from 6-8 a.m. and 10 :30-11 :30 p.m.11 SeeAllis-Chalmers Manufacturing Company,117 NLRB 744, 748.'aTennessee Coach Company,115 NLRB 677, 679.535828-60-vol. 125-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recom-mend that it be ordered to cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondenthas refused to bargain collectively with the Union as the exclusive representativeof its employees in an appropriate unit, I will recommend that the Respondent beordered to bargain collectively with the Union, upon request, and if an understand-ing is reached, embody such understanding in a signed agreement.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TextileWorkersUnion of America,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.2.All production and maintenance employees,including utility employees, em-ployed at Respondent'sGallipolisFerry,West Virginia,plant, excluding all officeclerical employees,plant clerical employees,janitors, and all guards, professionalemployees,and supervisors as definedin the Act,constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.3.At alltimes since about August 8, 1958,theUnion has been, and now is,the exclusive representative of the employees in the aforestated appropriate unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in said appropriate unit on or about August 18,1958, and atall times thereafter,the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.5.By said acts the Respondent has also interfered with,restrained, and coercedits employees in the exercise of rights guaranteed in Section7 of the Act,therebyengaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair .labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:Wn WILL NOT engage in any acts in any manner interfering with the effortsof TextileWorkers Union of America, AFL-CIO, to bargain collectively onbehalf of the employees in the bargaining unit described below.Wr: WILL bargain collectively, upon request, with Textile Workers Union ofAmerica, AFL-CIO, as the exclusive representative of all the employees in thebargaining unit described herein, with respect to rates of pay, wages, hours ofemployment, or other terms or conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.Thebargaining unit is:All production and maintenance employees, including utility employees,employed at our Gallipolis Ferry, West Virginia, plant, excluding all officeclerical employees, plant clerical employees, and all guards, professionalemployees, and supervisors as defined in the Act.CELANESE CORPORATION OF AMERICA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.